Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
 DETAILED ACTION
Claim 1, 4 and 7 are pending and are under consideration in the instant office action.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 01/26/2021 are acknowledged.   Claims 2-3, 5-6 and 10 are cancelled  and claims 1 and 7  are amended.  Claims under consideration in the instant office action are claims 1,4 and 7.
 	Applicants' arguments, filed 01/26/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 102
New Grounds of Rejection necessitated by the amendment filed on 01/26/2021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a) (2) as being anticipated by James-Meyer et al (US 2014/0018434)
James-Meyer et al.  discloses a method of repelling insects such as bed bugs, fleas, ticks, mosquitoes etc. [0005] [0112]  with an aqueous compositions comprising fatty acid methyl esters of C9, C11, C13 in chain length wherein the fatty acid methyl ester is any fatty acid methyl ester between C8 and C18, such as lauric acid methyl ester, caprylic acid methyl ester, capric acid methyl ester, myristic acid methyl ester, palmitic acid methyl ester, stearic acid methyl ester, unsaturated oleic acid methyl ester or mixtures thereof [0020-0021], [0073]. They teach application of their inventive compositions as Shampoo [0135], gel composition which is applied to the surface [0138] or a spray  [0140]. They disclose that any combination of fatty acid methyl esters can be used [0143] (reference claims 2,6,9,13,17,19,20 and 23) they disclose the inclusion of a carrier [0175]. With regards to the newly added limitation, wherein the wherein said insects are selected from the group consisting of stable flies, horn flies, bedbugs, mosquitoes, and mixtures thereof, James-Meyer et al. explicitly discloses their inventive compositions the formulation is particularly effective against insects, such as mosquitoes, bedbugs, ticks, flies, spiders [0148], Several examples demonstrating its effectiveness on head lice (examples I-IV), Bed Bugs (Example VII and  [0171] ) and  Tsetse fly (Example IX , [0174]). As such James-Meyer et al. discloses all the  

Response to applicants’ arguments dated 01/26/2021:
Applicant's remarks have been fully considered in their entirety, but fail to be persuasive.
 	In particular, Applicant states that " insects mentioned are generous term for domestic flies (house fly), which no biting flies, such as stable flies and horn flies or mosquitoes or other blood-sucking insects (ticks or bed bugs, etc.) indicated. The only biting fly was in a brief introduction as tsetse flies (and obviously not the flies tested from their data). Head lice and red mites were another two type of mentioned insects. For included esters, they claimed C9, C11 C13 and C12 (0020). From their included figures (6-11), they only tested against domestic flies (house flies not blood-sucking flies as we claimed) and red mites. Our claims are specifically targeted on blood-sucking biting flies, mosquitoes, ticks and bed bugs etc., which none of appeared in their claims Figure 14 showing the results of wound area comparisons indicated no effectiveness, no significant differences were found from the treatment and the control.”
 	First, it is noted that head lice which James-Meyer et al. extensively uses to demonstrate the effect of their inventive compositions are blood sucking insects. Secondly , in opposition to applicants arguments above, the patent explicitly recites the activity of their compositions against bed bugs [0171-0172], Third as the applicants mention, the effectiveness of the composition is also shown on biting insects such as .  

Claim Rejections - 35 USC § 103
New Grounds of rejection necessitated by the amendment dated 01/26/2021
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 7  are rejected under 35 U.S.C. 103(a) as being unpatentable over by James-Meyer et al (US 20104/0018434) , Singer et al.(US 4,147,800) and Almond et al. (US 5,631,290).
Instant claims are drawn to a A method for repelling or killing insects, said method comprising treating an object or area with a composition comprising an insects repelling or killing effective amount of at least one compound selected from the group consisting of a methyl ester of a Cs or C9 or Cio or Cii or C12 or C13 straight or branched chain free fatty acid, and mixtures thereof, and optionally a carrier; wherein said insects are selected from the group consisting of stable flies, horn flies, bedbugs, mosquitoes, and mixtures thereof..
 It is noted that the "comprising" language of the instant claims is open language that does not preclude the addition of other therapeutically active agents. Please see M.P.E.P. 2111.03

Singer et al. discloses pediculicidal composition  which comprise  fatty acid esters of 12-24 carbon atoms which include methyl laurate (col.2, lines 31-52). They teach that their composition is employed in combination with a pharmaceutically acceptable carrier (reference claim 5) and is used in a method of controlling lice (reference claim 1) which includes applying to the surface a pediculicidal toxic amounts of their inventive composition (reference claim 1).

As such the instant claims would have been prima facia obvious to a person of ordinary skill in the art. Use of methyl esters of fatty acids including methyl laurate in a method  to  repel blood sucking insects such as lice, bedbugs and tsetse flies was well known in the art at the time of the instant claims as taught by James-Meyer et al. Singer et al. and Almond et al.. A skilled artisan would be imbued with a reasonable expectation of success in repelling insects with methyl esters of fatty acids such as methyl laurate absence of evidence to the contrary. 
With regards to instant claim 7 it would have been obvious to a person of ordinary skill in the art to select a combination of two different methyl esters of C8 or C9 In re Kerkhoven, 626 F .2d 846, 850 205 USPQ 1069, 1072 (CCPA 1980)

Response to applicant’s arguments filed on 01/26/2021:
Arguments with respect to the previous rejection of the claims have been considered but are not persuasive in light of this new ground of rejection necessitated by Applicant's amendments to the claims.  However, in the interest of a full prosecution history, the Examiner will address Applicant’s arguments as they pertain to the present rejection.
Applicant’s remarks have been fully and carefully considered in their entirety, but fail to be persuasive.
Applicants argue that " insects mentioned are generous term for domestic flies (house fly), which no biting flies, such as stable flies and horn flies or mosquitoes or other blood-sucking insects (ticks or bed bugs, etc.) indicated. The only biting fly was in a brief introduction as tsetse flies (and obviously not the flies tested from their data). Head lice and red mites were another two type of mentioned insects. For included esters, they claimed C9, C11 C13 and C12 (0020). From their included figures (6-11), they only tested against domestic flies (house flies not blood-sucking flies as we claimed) and red mites. Our claims are specifically targeted on blood-sucking biting flies, mosquitoes, ticks and bed bugs etc., which none of appeared in their claims Figure 14 showing the results of wound area comparisons indicated no effectiveness, no significant differences were found from the treatment and the control.”
 First, it should be noted that the above rejection was made under 35 U.S.C. 103(a) and therefore none of the cited references has to teach every limitation of the instant claims 
Applicant is further reminded that the obviousness rejection is not an anticipation rejection.    In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make In re Young, 403 F.2d 754, 159 USPQ 725(CCPA 1968); In re Keller 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Moreover, it is noted that rejections under 35 U.S.C. 103(a) are based on combinations of references, where the secondary references are cited to reconcile the deficiencies of the primary reference with the knowledge generally available to one ordinary skill in the art to show that the differences between Applicant's invention and the prior art are such that they would have been modifications that were prima facie obvious to the skilled artisan.  It is noted that the claimed invention is not required to be expressly suggested in its entirety by any one or all of the references cited under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
	In response to applicants argument, First, it is noted that head lice which James-Meyer et al. extensively uses to demonstrate the effect of their inventive compositions are blood sucking insects. Secondly , in opposition to applicants arguments above, the patent explicitly recites the activity of their compositions against bed bugs [0171-0172], Third as the applicants mention, the effectiveness of the composition is also shown on biting insects such as tsetse flies and red mites.  Applicant is reminded that a reference that clearly names the claimed species anticipates the claim no matter how many other species are named. Please reference MPEP §2131.02, which states, "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Exparte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed composition and the specific insects claimed are explicitly mentioned by James-Meyer et al. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  . Use of methyl esters of fatty acids including methyl laurate in a method  to  repel blood sucking insects such as lice, bedbugs and tsetse flies was well known in the art at the time of the instant claims as taught by James-Meyer et al. Singer et al. and Almond et al.. A skilled artisan would be imbued with a reasonable expectation of success in repelling insects with methyl esters of fatty acids such as methyl laurate absence of evidence to the contrary. 
Applicant has not overcome the rejection.  



Conclusion
Claims 1,4 and 7 are rejected. No claims are allowed

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629